Citation Nr: 1754257	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  12-26 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for diabetic neuropathy of the right upper extremity.

2.  Entitlement to an initial evaluation in excess of 10 percent for diabetic neuropathy of the left upper extremity.

3.  Entitlement to an initial evaluation in excess of 10 percent for diabetic neuropathy of the right lower extremity.

4.  Entitlement to an initial evaluation in excess of 10 percent for diabetic neuropathy of the left lower extremity.

5.  Entitlement to service connection for anemia, to include as secondary to herbicide exposure during service and to include as secondary to service-connected disabilities.

6.  Entitlement to service connection for a respiratory/lung disorder, to include as secondary to herbicide exposure during service (claimed as lung cancer).

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from August 1966 to April 1969, with service in the Republic of Vietnam from July 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for anemia and lung disorders, but awarded service connection for diabetic neuropathy of the bilateral upper and lower extremities and assigned initial 10 percent evaluations, effective August 31, 2007-the date on which his initial claim for service connection was received-for each respective extremity.  

This case was initially before the Board in December 2014, at which time the Board remanded the diabetic neuropathy, anemia and respiratory/lung claims for additional development.  The case has been returned to the Board at this time for further appellate review of those issues.  Additionally, the Board takes jurisdiction over the claim for TDIU at this time, as the Veteran has raised that issue during the appeal period.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU is part and parcel of a claim for increased evaluation).  

The issues of service connection for anemia and respiratory/lung disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's diabetic neuropathy of the upper extremities is shown to mildly affect his bilateral median and ulnar nerves.  

2.  Throughout the appeal period, the Veteran's diabetic neuropathy of his lower extremities is not shown to affect his sciatic nerves, but rather is shown to moderately affect his bilateral superficial peroneal and sural nerves.  

3.  Throughout the appeal period, the Veteran's diabetes mellitus, type II, and associated diabetic neuropathy of the bilateral upper and lower extremities is shown to preclude him from obtaining and maintaining substantially gainful employment since September 30, 2008.  


CONCLUSIONS OF LAW

1.  The criteria for establishing an initial separate 10 percent evaluation for diabetic neuropathy of the right upper extremity affecting the median nerve throughout the appeal period have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124(a), Diagnostic Code 8515 (2017).

2.  The criteria for establishing an initial separate 10 percent evaluation for diabetic neuropathy of the right upper extremity affecting the ulnar nerve throughout the appeal period have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124(a), Diagnostic Code 8516 (2017).

3.  The criteria for establishing an initial separate 10 percent evaluation for diabetic neuropathy of the left upper extremity affecting the median nerve throughout the appeal period have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124(a), Diagnostic Code 8515 (2017).

4.  The criteria for establishing an initial separate 10 percent evaluation for diabetic neuropathy of the left upper extremity affecting the ulnar nerve throughout the appeal period have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124(a), Diagnostic Code 8516 (2017).

5.  The criteria for establishing an initial 20 percent evaluation for diabetic neuropathy of the right lower extremity affecting the superficial peroneal and sural nerves throughout the appeal period have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124(a), Diagnostic Code 8521 (2017).

6.  The criteria for establishing an initial 20 percent evaluation for diabetic neuropathy of the left lower extremity affecting the superficial peroneal and sural nerves throughout the appeal period have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124(a), Diagnostic Code 8521 (2017).

7.  The criteria for establishing entitlement to TDIU beginning September 30, 2008, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Evaluations for Diabetic Neuropathy of the Upper and Lower Extremities

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran initially filed for service connection for his diabetes mellitus, type II, on August 31, 2007.  In the July 2009 rating decision, service connection for diabetes mellitus, type II, and diabetic neuropathy of the bilateral upper and lower extremities was granted.  The Veteran timely appealed the assigned initial evaluations for his diabetic neuropathy.  

Throughout the appeal period, the Veteran's diabetic neuropathy of the bilateral upper extremities has been assigned separate 10 percent evaluations under Diagnostic Code 8716, and his diabetic neuropathy of his bilateral lower extremities have also been assigned separate 10 percent evaluations under Diagnostic Code 8720.  

Under Diagnostic Code 8516, which rates injuries of the ulnar nerve, a 10 percent evaluation is warranted for mild incomplete paralysis/neuritis/neuralgia for the major side.  Moderate incomplete paralysis/neuritis/neuralgia warrants a 30 percent rating for the major side.  Severe incomplete paralysis/neuritis/neuralgia of the ulnar nerve warrants a 40 percent rating for the major side.  Finally, a 60 percent evaluation is warranted for complete paralysis/neuritis/neuralgia of the ulnar nerve, with "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers where cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  Evaluations for the minor side are 10 percent less, except for mild incomplete paralysis/neuritis/neuralgia, which is evaluated the same for both the major and minor sides.  38 C.F.R. § 4.124(a), Diagnostic Code 8516, 8616, 8716 (2017).

Under Diagnostic Code 8515, which rates injuries of the median nerve, a 10 percent evaluation is warranted for mild incomplete paralysis/neuritis/neuralgia.  Moderate incomplete paralysis/neuritis/neuralgia warrants a 30 percent evaluation.  Severe incomplete paralysis/neuritis/neuralgia warrants 50 percent evaluation.  Finally, a 70 percent for the major extremity is warranted for complete paralysis/neuritis/neuralgia, described as the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of the middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  Evaluations for the minor side are 10 percent less, except for mild incomplete paralysis/neuritis/neuralgia, which is evaluated the same for both the major and minor sides.  See 38 C.F.R. §4.124(a), Diagnostic Code 8515, 8615, 8715 (2017).  

Under Diagnostic Code 8520, which rates injuries to the sciatic nerve, a 10 percent rating is warranted for a mild incomplete paralysis/neuritis/neuralgia.  Moderate incomplete paralysis/neuritis/neuralgia warrants a rating of 20 percent.  Moderately severe incomplete paralysis/neuritis/neuralgia warrants a 40 percent evaluation.  Severe incomplete paralysis/neuritis/neuralgia, with marked muscular atrophy, warrants a 60 percent evaluation.  And finally, complete paralysis/neuritis/neuralgia, defined as: the foot dangles and drops, no active movement possible of muscles below the knee, or flexion of the knee weakened or (very rarely) lost, warrants an 80 percent evaluation.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8520, 8620, 8720 (2017).  

Under Diagnostic Code 8521, which rates injuries to the external popliteal nerve (common peroneal), a 10 percent rating is warranted for a mild incomplete paralysis/neuritis/neuralgia.  Moderate incomplete paralysis/neuritis/neuralgia warrants a rating of 20 percent.  Moderately severe incomplete paralysis/neuritis/neuralgia warrants a 30 percent evaluation.  Finally, complete paralysis/neuritis/neuralgia, defined as: foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes, warrants a 40 percent evaluation.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8521, 8621, 8721 (2017).

The Board reflects that Diagnostic Codes 8615, 8616, 8620, 8621 all address neuritis of the affected nerves, and Diagnostic Codes 8715, 8716, 8720 and 8721 all address neuralgia of the affected nerves; those Diagnostic Codes use the same breakdown of percentages as the above Diagnostic Codes for paralysis.  

Turning to the evidence of record, in a February 2008 statement, the Veteran indicated that his neuropathy kept him awake at night and made it hard to walk while at work or to do anything.  He indicated that he worked as a college in the maintenance department; he stated that after climbing four floors of stairs his feet and legs hurt badly.  

In a February 2008 VA Herbicide Registry examination, the examiner noted that the Veteran reported numbness and tingling, mostly in his feet that extended up to his midcalf, as well as occasionally in his hands.  On examination, the Veteran's sensation was intact to light touch except from the midcalf down bilaterally; he also had diminished discrimination of the vibratory sensation in the same distribution.  In a March 2008 VA podiatry record, the Veteran was noted to have normal sensation of the plantar aspects of his feet bilaterally.  

In April 2008, the Veteran underwent a VA diabetes examination, during which he reported that he had numbness and tingling in his feet that came and went without any specific precipitating or aggravating factors, although his symptoms may have been precipitated by prolonged walking or standing.  He reported his pain was an 8 out of 10, which may also be related to prolonged standing or walking.  He also reported nightly flare-ups that lasted a half an hour or more and his symptoms during flare-up rose to an 8 out of 10.  He finally reported occasionally (1-2 times a week) waking up due to his numbness, tingling and pain in his feet.  With regard to his hands, the Veteran reported similar symptoms; he also reported weakness and instability, described as decreased grip strength, although he denied dropping any objects.  

With respect to functional impairments, the Veteran reported that he purchased diabetic shoes over the counter with some relief, although he was unable to wear the steel-toed shoes required by his job due to the symptoms of his feet.  The Veteran's symptoms did not interfere with his ability to bathe, dress or do other household activities, although he had difficulty climbing ladders at work and that he was required to walk four flights of stairs at his job.  He also had trouble putting in windows at work due to his hands cramping, although such was only occurred once a month and would be quickly relieved by massaging his hands.  

On examination, the Veteran was right hand dominant.  His sensation to monofilament in both his hands and feet were normal except for some diminished sensation in his left great toe.  His position sense was normal and his vibratory sensation was intact.  His reflexes were also normal as was his muscle strength in his upper extremities; he had a 4 out of 5 muscle strength in his lower extremities.  The examiner noted the involved nerves of the Veteran's neuropathy were the radial and ulnar nerves of the upper extremities, and tibial, sural or peroneal nerves of the lower extremities.  The examiner found that an electromyogram (EMG) was not warranted.  

In an April 2008 statement, the Veteran reported having cramps in his legs and hands; he further stated that he could not grip the tools of his trade like he used to due to the cramping.  He also stated that he was unable to do a lot of walking due to the constant pain in his legs.  

In his April 2009 notice of disagreement, the Veteran indicated that his feet were so bad that he could hardly walk; in another April 2009 statement, the Veteran indicated that due to the pain in his legs and feet, he has a hard time walking and getting around.  He also indicated in that statement that he was getting diabetic shoes and that he had to sit down many times while grocery shopping, and then needed assistance in getting up from his seat.  

In June and October 2008 VA podiatry records, the Veteran denied any burning, numbness or tingling in his feet; he only reported pain and difficulty when he walked due to his onychomycosis of his nails.  The examiner found normal touch sensation on the plantar aspects of the Veteran's feet and indicated that there were no neurovascular complications of his ankles or feet.  The Veteran, however, was prescribed diabetic shoes by VA.  Other subsequent VA podiatry and other treatment records are substantially similar to those noted above.  

The Veteran submitted a March 2009 letter from his private physician, Dr. A.V.J., in which Dr. A.V.J. indicated that the Veteran had mostly well-controlled diabetes mellitus, type II, as well as neuropathy related to his diabetes mellitus.  Finally, Dr. A.V.J. indicated that x-rays of the Veteran's feet appeared to suggest advanced osteoarthritis of his feet, including as a result of a past traumatic incident.  Dr. A.V.J. also noted several nonservice-connected disabilities, including his claimed respiratory disorder, hypertension, kidney and shingle problems.  Based on the totality of the above issues, Dr. A.V.J. found that the Veteran would not be able to engage in any type of gainful employment that would require him to stand or walk for several hours a day, or climb stairs or ladders.  

In a July 2009 statement, the Veteran indicated that he was never pain-free in his hands, feet and legs; he indicated that he could not walk any distance without severe pain in his feet.  He further indicated that he was found to be disabled by Dr. A.V.J., due to being unable to stand or walk or do anything that he used to do.  He stated that he could not go shopping, take a walk, or stand longer than 5 minutes; he needed a scooter to get around, but he did not have one and only had a cane.  He also stated that his neuropathy went up both of his legs causing them to be weak.  He further reported that if he is on his feet for longer than 5 minutes, his legs would give out and he would fall; he also reported having a hard time getting up after he falls.  He further reported that his pain prevented him from sleeping every night.  Finally, the Veteran reported that the pain in his hands caused them to cramp so badly that he cannot grip objects; he was unable to open a jar, hold a screwdriver, or use a hammer like he once could.  

In a July 2009 statement, the Veteran's friend, P.H., reported that the Veteran used to be able to walk long distances, although he was no longer able to do so.  She also reported that the Veteran always said his legs were very painful.  The Veteran's neighbor, G.L.H., also stated in a July 2009 statement that he was not able to walk very long without needing to sit down and that his legs and feet were not able to hold him up.  G.L.H. stated that the Veteran was not able to work any job and that he had a hard time getting out of his bed.

In his September 2012 substantive appeal, VA Form 9, the Veteran indicated that he was continuing to have problems walking on his legs and that his legs hurt immensely.  He also reported wearing diabetic shoes and socks.  The Veteran also made similar statements in a January 2013 substantive appeal, VA Form 9, although he additionally reported he was unable to perform housework or go shopping.  He stated that his neuropathy was so bad that he could not sleep, that he could barely walk up and down stairs, and that he had to frequently sit down after walking or standing for a period of time.  He indicated that his pain in his legs was severe.  He further stated that he cannot hold anything in his hands due to cramping and that his hands and arms hurt all the time; he stated that the medicine he takes does not help.  

In a September 2012 VA treatment record, the Veteran's gabapentin was increased for his pain of the hands, legs and feet related to his neuropathy.  

The Veteran underwent another VA examination of his diabetic neuropathy in October 2013.  At that time, the Veteran reported developing numbness and tingling in his feet in 2006 that had worsened over time; he reported at that time that his symptoms occurred daily, lasted all day, and were present halfway up his lower extremities.  His neuropathy did not wake him at night.  The Veteran was right handed.  During the examination, the Veteran denied any constant pain or intermittent pain in his bilateral upper and lower extremities, although he reported moderate numbness and moderate paresthesias and/or dysesthesias in his extremities.  

On examination, the Veteran's muscle strength and reflex testing were normal.  The Veteran had decreased light touch/monofilament testing in his ankle/lower leg and feet/toes bilaterally, although all other areas were normal.  His position sense testing was also normal; vibration and cold sensation testing were not tested at that time.  The Veteran did not have any muscle atrophy, although he had diminished hair growth on his bilateral lower extremities.  The examiner concluded that the Veteran had mild incomplete paralysis of the median and ulnar nerves, but normal sciatic and femoral nerves, bilaterally.  The examiner, however, did remark that the Veteran's bilateral peroneal and sural nerves had moderate incomplete paralysis.  The examiner found that the Veteran's diabetic neuropathy did not impact his ability to work.  

Finally, the Veteran underwent a VA examination of his diabetic neuropathy in August 2016.  The Veteran reported having intermittent tingling and burning, as well as numbness in his feet since his last VA examination.  He also reported intermittent tingling in his hands.  He denied any pain.  He was right hand dominant.  During the examination, the Veteran denied any constant pain or intermittent pain in any of his extremities.  He, however, did report moderate numbness and paresthesias and/or dysesthesias in his bilateral lower extremities, and mild paresthesias and/or dysesthesias in his bilateral upper extremities.  He further reported mild intermittent burning in his bilateral feet.  

On examination, the Veteran's muscle strength, reflex, light touch/monofilament, position sense, vibration sensation and cold sensation testing were normal.  He did not have muscle atrophy.  The examiner noted that the Veteran's bilateral radial, median and ulnar nerves were normal, as were his bilateral sciatic and femoral nerves.  The examiner, however, indicated that the Veteran had mild to moderate incomplete paralysis of his bilateral superficial peroneal and sural nerves, and mild incomplete paralysis of his bilateral median and ulnar nerves, without any functional loss attributed to any of his diabetic neuropathy.  The examiner found that an EMG was not warranted.  

Based on the foregoing evidence, the Board finds that separate 10 percent evaluations for the Veteran's bilateral median and ulnar nerve due to the Veteran's diabetic neuropathy disabilities of the upper extremities, and 20 percent evaluations for his diabetic neuropathy of the bilateral lower extremities are warranted throughout the appeal period.  

Specifically, the Board reflects that the Veteran's median and ulnar nerves of the bilateral upper extremities are shown to be mildly affected throughout the appeal period.  Consequently, the Board finds that separate 10 percent evaluations for the Veteran's left and right median nerve, and 10 percent evaluations for the Veteran's left and right ulnar nerve, respectively, are warranted for the Veteran's diabetic neuropathy of the upper extremities in this case.  An evaluation higher than those assigned is not warranted as there is no evidence that such nerves are moderately affected at any time throughout the appeal period.  See 38 C.F.R. § 4.124(a), Diagnostic Codes 8515, 8516.  

Turning to the Veteran's bilateral lower extremities, the Board reflects that the Veteran's sciatic nerves and femoral nerves are not shown to be affected at any point throughout the appeal period.  Consequently, the Board finds that the AOJ's evaluation under Diagnostic Code 8520 is in error.  Rather, the Board finds that the proper evaluation of the Veteran's diabetic neuropathy of the bilateral lower extremities, shown to affect the peroneal and sural nerves, is more appropriately assigned under Diagnostic Code 8521.  

Although the Board acknowledges the Veteran's statements that his pain and other symptomatology associated with his neuropathy is severe in nature, the VA examiners who examined the Veteran contemplated his statements in conjunction with their examination and found that the Veteran's affected nerves were moderately affected throughout the appeal period.  The Board finds the VA examiners' conclusions to be the most probative evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

An evaluation higher than 20 percent for the bilateral lower extremities is not warranted as there is no evidence that such nerves are more than moderately affected at any time throughout the appeal period.  Accordingly, the Board finds that a 20 percent evaluation, but no higher, is warranted for the Veteran's diabetic neuropathy of the bilateral lower extremities throughout the appeal period.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8521.  

As a final matter, the Board acknowledges that the VA examiners indicated that the Veteran's superficial peroneal and sural nerves of the lower extremities were affected.  The Board reflects that the sural nerve is not listed in the Rating Schedule, although the superficial peroneal nerve is.  However, given the functional impairment noted above respecting his lower extremities by both of those nerves, the Board has determined that combined evaluation of the Veteran's superficial peroneal and sural nerves under the common peroneal nerve criteria-which the sural and superficial peroneal nerves both affect-is the most appropriate and advantageous evaluation as to the Veteran's functional loss of his diabetic neuropathy of his lower extremities in this case.  See 38 C.F.R. § 4.20 (2017).  


Entitlement to TDIU

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

There are two regulatory subsections that allow for a TDIU.  The first, called a "schedular TDIU," is found at 38 C.F.R. § 4.16(a) and requires that certain disability rating percentages be in place.  Either the Board or the AOJ can grant a schedular TDIU in the first instance.  The second, called an "extraschedular TDIU," is found at 38 C.F.R. § 4.16(b).  It does not have the percentage requirement but cannot be granted by the Board or the AOJ in the first instance, it must be submitted to VA's Director, Compensation Service in the first instance.  38 C.F.R. § 4.16(b). 

The schedular TDIU subsection provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Marginal employment shall not be considered substantially gainful employment for purposes of entitlement to TDIU.  Id.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be established, on a facts-found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id. 

After consideration of the above awards of benefits, the Board reflects that the evaluations for the Veteran's service-connected disabilities throughout the appeal period are as follows:  diabetes mellitus, type II, evaluated as 20 percent throughout the appeal period; diabetic neuropathy of the right upper extremity affecting the median nerve, evaluated as 10 percent disabling throughout the appeal period; diabetic neuropathy of the left upper extremity affecting the median nerve, evaluated as 10 percent disabling throughout the appeal period; diabetic neuropathy of the right upper extremity affecting the ulnar nerve, evaluated as 10 percent disabling throughout the appeal period; diabetic neuropathy of the left upper extremity affecting the ulnar nerve, evaluated as 10 percent disabling throughout the appeal period; diabetic neuropathy of the right lower extremity affecting the peroneal and sural nerves, evaluated as 20 percent disabling throughout the appeal period; diabetic neuropathy of the left lower extremity affecting the peroneal and sural nerves, evaluated as 20 percent disabling throughout the appeal period; coronary artery disease with stable angina, evaluated as 10 percent disabling since January 14, 2013; and, erectile dysfunction, evaluated as noncompensable since January 14, 2013.  

Based on the foregoing evidence, the Board notes that the Veteran's combined evaluation is in excess of 60 percent for "single disability" (diabetes mellitus, type II with associated diabetic neuropathy of the bilateral upper and lower extremities) throughout the appeal period; therefore, he meets the schedular criteria for TDIU throughout the appeal period.  See 38 C.F.R. §§ 4.16, 4.25, Table I (2017).  

The Veteran submitted a VA Form 21-8940 in November 2015, at which time he indicated he was unable to work as a result of his diabetes, heart disease and neuropathy.  He reported that his last day of work was August 31, 2008, at which time he left his employment as a maintenance man for a local college.  He had worked as a maintenance man for the college since 1984.  The Veteran indicated that he only had two years of college education and that he specialized in heavy equipment repair during military service.  

The Veteran's former employer, the local college, indicated in an August 2016 VA Form 21-4192, that the Veteran had performed carpentry for them from August 1984 through September 30, 2008.  The Veteran's employer indicated that the Veteran retired on September 30, 2008, and did not indicate that he left that job due to any injury or other reason other than retirement.  

The Veteran additionally submitted a statement from his friend, A.L.S., in November 2015, which indicated that he retired from the local college in 2008 due to health issues and that he was not able to obtain any employment due to his worsening health.  A.L.S. indicated that the Veteran had trouble walking long distances and that his hands hurt him a lot.  He also had changes in his breathing; he became short of breath just walking around his house.  

The Veteran's friend, P.H., also indicated in a November 2015 statement that the Veteran was unable to walk very far without getting short of breath; he also sometimes started walking sideways and would almost fall when he tried to walk.  The Veteran also used to love to drive, although he will now sometimes let someone else drive him places.  P.H. finally noted that the Veteran had to hold onto something to get back to his feet after he got down on his knees to find something; she indicated it was a great struggle to get back on his feet.  

The Board notes that the April 2008 and October 2013 VA examiners did not provide any functional impairments as a result of the Veteran's diabetes mellitus, although both of those examiners noted that the Veteran's diabetes mellitus did not require the regulation of activities and in fact, the April 2008 examiner noted that the Veteran was encouraged to exercise.  

However, the Board does acknowledge the functional effects of the Veteran's diabetic neuropathy of his bilateral upper and lower extremities, as documented above, to include by the lay statements from the Veteran and his friends; his diabetic neuropathy significantly affected his ability to walk and stand, to go up and down stairs and ladders, and to hold/grip/swing tools throughout the appeal period.  

Based on the foregoing evidence, and by resolving reasonable doubt in his favor, the Board finds that the Veteran's diabetes mellitus, type II, and associated diabetic neuropathy of his bilateral upper and lower extremities preclude him from obtaining and maintaining substantially gainful employment since September 30, 2008.  

The Board finds that the Veteran's statements throughout the record demonstrate that he was unable to walk, stand or climb stairs, and that his hands cramped as a result of his neuropathy.  The Veteran's friends' statements corroborate the Veteran's difficulties with walking and performing activities of daily living; they also indicated that he left his employment as a result of his health issues.  Furthermore, the Veteran's education and work experience make it unlikely that he would be able to perform non-physical, sedentary occupations that would accommodate his functional impairments as a result of his diabetes mellitus and associated neurological disabilities, particularly give he does not have a college education and has worked as a repairman or maintenance man throughout his life.  Thus, the Board finds that the Veteran's diabetes mellitus and associated neurological disabilities preclude him from obtaining and maintaining substantially gainful employment considering his education and work experience since the date he retired as a maintenance man from his previous employer.  

Finally, although the Veteran stated that he last worked on August 31, 2008, the Veteran's employer certified that his last date of employment was, in fact, September 30, 2008.  As the evidence demonstrates that the Veteran was working prior to September 30, 2008, the Board cannot find that prior to that date entitlement to TDIU is warranted.  Accordingly, entitlement to TDIU as a result of his service-connected diabetes mellitus, type II, and associated diabetic neuropathy of the bilateral upper and lower extremities is warranted beginning September 30, 2008, the date he is shown by his employer to have last worked.  See 38 C.F.R. §§ 3.102, 4.16.  


ORDER

An initial separate 10 percent evaluation for diabetic neuropathy of the right upper extremity affecting the median nerve is granted, subject to the regulations governing the disbursement of monetary benefits.  

An initial separate 10 percent evaluation for diabetic neuropathy of the right upper extremity affecting the ulnar nerve is granted, subject to the regulations governing the disbursement of monetary benefits.

An initial separate 10 percent evaluation for diabetic neuropathy of the left upper extremity affecting the median nerve is granted, subject to the regulations governing the disbursement of monetary benefits.

An initial separate 10 percent evaluation for diabetic neuropathy of the left upper extremity affecting the ulnar nerve is granted, subject to the regulations governing the disbursement of monetary benefits.

An initial 20 percent evaluation, but no higher, for diabetic neuropathy of the right lower extremity affecting the superficial peroneal and sural nerves is granted, subject to the regulations governing the disbursement of monetary benefits.  

An initial 20 percent evaluation, but no higher, for diabetic neuropathy of the left lower extremity affecting the superficial peroneal and sural nerves is granted, subject to the regulations governing the disbursement of monetary benefits.  

Entitlement to TDIU beginning September 30, 2008, is granted, subject to the regulations governing the disbursement of monetary benefits.  


REMAND

In the December 2014 remand, the Board requested that the Veteran be afforded VA examinations of his anemia and respiratory/lung disorders and he underwent VA examinations for those claimed disorders in August 2016.  

During the anemia examination, the examiner noted that the Veteran was diagnosed with macrocytic anemia; the examiner noted that the Veteran's anemia was incidentally found and has been stable since 2009, and that his records show it is macrocytic and not apparently due to a B12 deficiency.  The examiner opined that the Veteran's anemia was less likely than not incurred in or caused by service.  The examiner noted that the Veteran's service treatment records were silent for anemia and that anemia was not a presumptive disorder related to herbicide exposure.  The examiner further noted that the Veteran appeared to have macrocytic anemia which was not a lymphoma or cancer characterized by progressive enlargement of the lymph nodes, liver and spleen and by progressive anemia that is a presumed diagnosis associated with exposure to Agent Orange.  The examiner further noted that the Veteran's anemia had been stable since 2009; he noted that he had reviewed Dr. A.V.J.'s March 2009 letter, and that such letter does not change the findings.  The examiner further opined that the Veteran's service-connected disabilities did not directly cause macrocytic anemia, and as his anemia had been stable for years, it was the examiner's opinion that the Veteran's service-connected disabilities did not cause of aggravate the Veteran's anemia beyond the normal progression.  

Respecting the respiratory/lung disorder, the Veteran was diagnosed with a benign pulmonary nodule with mediastinal and right hilar lymphadenopathy.  The examiner noted that the Veteran was noted to have a nodule in his lungs in 2003.  The examiner further noted that an August 2016 chest x-ray noted no acute pulmonary disease.  An August 2016 CT scan showed an unchanged partially calcified right upper lobe nodule and calcified left upper lobe granuloma, as well as a decrease in the right paratracheal superior mediastinal lymph node, possibly in response to therapy; the CT scan additionally noted calcified right hilar and paratracheal lymph nodes with calcified splenic granuloma, which was probably healed granulomatous disease, and a previously right hilar adenopathy that was not well seen due to the lack of contrast.  The examiner further noted a 2003 biopsy that was negative for cancer/fibronecrotic changes.  

The examiner opined that the Veteran's respiratory/lung disorder was less likely than not incurred in or related to service, again noting that his service treatment records were silent for any pulmonary conditions.  The examiner noted the diagnosis of the pulmonary nodule in 2003 associated with hilar and mediastinal lymphadenopathy; the examiner also noted the negative cancer biopsy, and that the Veteran's respiratory symptoms have stabilized over the years, which a decrease in the hilar and mediastinal adenopathy as noted in the 2016 x-ray.  The examiner further noted that the Veteran's respiratory disorders were not presumptive diseases associated with Agent Orange and that he clearly did not have lung cancer.  The examiner further noted that he reviewed Dr. A.V.J.'s March 2009 letter but that it did not change the findings.  The examiner further concluded that there was no evidence that any of his service-connected disabilities caused the Veteran's lung nodule, as they were all diagnosed after the lung nodule was found.  Additionally, the stabilization and the reduction of symptomatology noted did not support a finding that the condition was aggravated beyond the normal progression by his service-connected disabilities.  

The Veteran is shown to have served in the Republic of Vietnam, and therefore his exposure to herbicides in this case is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii).  The examiner, however, did not discuss whether the Veteran's presumed herbicide exposure caused his claimed anemia and/or respiratory disorders, but rather merely noted that such disorders were not on the list of presumptive diseases.  Such is not an adequate opinion, as it does not address whether the Veteran's exposure caused his claimed anemia and respiratory disorders.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Moreover, the examiner's statements with respect to causation due to service-connected disabilities for his claimed anemia were conclusory and without any supporting rationale.  

Consequently, due to the above deficiencies, the Board must remand the anemia and respiratory/lung claims for another VA examination with an examiner who has not previously participated in this case in order to obtain adequate medical opinions and to ensure compliance with the Board's previous remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

On remand, any outstanding VA and private treatment records should also be obtained.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records not already associated with the claims file from the Pittsburgh VA Medical Center, or any other VA medical facility that may have treated the Veteran and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his anemia and respiratory/lung disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination with an examiner who has not previously participated in this case in order to determine whether the Veteran's anemia is related to service or a service-connected disability.  The claims folder must be made available to and be reviewed by the examiner.  All diagnostic testing deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify/diagnose any anemia found, to include macrocytic anemia.  

The examiner should then opine whether the Veteran's anemia, to include macrocytic anemia, at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include his presumed exposure to herbicide agents during his period of service in the Republic of Vietnam.  The examiner is reminded that merely stating that the disease is not on the list of presumptive diseases is not an adequate opinion for purposes of this request.  Rather, the examiner must provide a medical rationale to support any opinion rendered.

The examiner should then opine whether his anemia is at least as likely as not either (a) caused by; or (b) aggravated (i.e., chronically worsened beyond the normal progression of that disease) by the Veteran's service-connected disabilities.  

In discussing the above, the examiner must specifically address Dr. A.V.J.'s March 2009 letter and the findings and conclusions therein; merely dismissing that letter as a letter of advocacy is not an adequate discussion of that doctor's findings and conclusions.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

4.  Schedule the Veteran for a VA examination with an examiner who has not previously participated in this case in order to determine whether the Veteran's respiratory/lung disorder is related to service.  The claims folder must be made available to and be reviewed by the examiner.  All diagnostic testing deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify/diagnose any respiratory/lung disorder found, to include claimed lung cancer, as well as the noted pulmonary nodules of the lungs as well as possible granulomatous disease.  

The examiner should then opine whether the Veteran's respiratory/lung disorders at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include his presumed exposure to herbicide agents during his period of service in the Republic of Vietnam.  The examiner is reminded that merely stating that the disease is not on the list of presumptive diseases is not an adequate opinion for purposes of this request.  Rather, the examiner must provide a medical rationale to support any opinion rendered.

In discussing the above, the examiner must specifically address Dr. A.V.J.'s March 2009 letter and the findings and conclusions therein; merely dismissing that letter as a letter of advocacy is not an adequate discussion of that doctor's findings and conclusions.  The examiner should further discuss the Veteran's smoking history with regards to the causation of his respiratory/lung disorder.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for service connection for anemia and respiratory/lung disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


